PER CURIAM.
The order of the district court1 awarding appellants expert witness fees as expenses under 42 U.S.C. § 1988 at the statutory rate of $30 per day, 28 U.S.C. § 1821, for a total award of $900.00,2 is affirmed by the *1063vote of an equally divided court.
The remaining issues are remanded to the original panel for decision.

. The Honorable Elsijane T. Roy, United States District Judge for the Eastern District of Arkansas.


. Gilbert v. City of Little Rock, No. LR-C-78-340, slip op. at 9-10 (E.D.Ark. Aug. 7, 1987) (order), citing Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 107 S.Ct. 2494, 96 L.Ed.2d 385 (1987).